DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 07/21/2022, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-7, 10, 14-19 are allowed.  Claims 1-7, 10, 14-19 are renumbered as 1-14, respectively.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a COMPUTER-READABLE MEDIUM, INFORMATION PROCESSING DEVICE, AND METHOD FOR PERFORMING ECO-PRINTING.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claim 1: “. . . when accepting the operation for performing the eco-printing, automatically set print parameters for the plurality of setting items for the eco-printing, based on the obtained related information; obtain, as the related information, feature information indicating features of one or more target images to be printed; automatically set print parameters according to the features of the one or more target images indicated by the obtained feature information, as the print parameters for the plurality of setting items: when the one or more target images include a character, obtain information indicating a size of the character as the feature information: and when the size of the character indicated by the feature information is equal to or larger than a set size, automatically set a print parameter for a setting item indicating an image layout among the plurality of setting items, to layout printing in which a plurality of images are printable on a single sheet.”
	b.	Claim 10: “. . . when accepting the operation for performing the eco-printing, automatically set print parameters for the plurality of setting items for the eco-printing, based on the obtained related information; obtain, as the related information, source information indicating a source from which the information processing device obtains one or more target images to be printed; and automatically set print parameters according to the source of the one or more target images indicated by the obtained source information, as the print parameters for the plurality of setting items.”
c.	Regarding claims 2-7, 14-19, the instant claims are dependent on allowable claims and are thus allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sugimoto et al. (US 2019/0317709) discloses a printer set as a default, to perform the eco preferred printing.
Yagi et al. (US 2015/0098107) discloses user starts the printing process by operating the enforced Eco print message.
Yasui et al. (US 8,917,407) discloses the job setting items of PAPER OUTPUT, DUPLEX, COMBINE, BOOKLET, ZOOM, and ECOPRINT (eco-printing setting) are registered and displayed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675